On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The sureties on the appearance bond furnished by ■one of the defendants, appeal from the judgment forfeiting their bond.
The State moves to dismiss the appeal, on the ground that it was taken too late.
It is settled that the proceeding to forfeit is criminal in character. 37 Ann. 200; 7 Ann. 276.
. The judgment forfeiting the bond was signed on the 22d of November, 1884, and the appeal was sought and granted on J une 8th following (1885).
In appealable criminal cases, the appeal must be asked during the term at which the judgment is rendered and not after, and it must be made returnable within ten days from the granting. Act 1878, No. 30) secs. 1, 3 and 4.
*364The appeal was prayed for by petition and asked to be made returnable to this Court, at New Orleans, on the second Monday of February,. 3886. The order was in accordance. For this error the appellant is responsible, as he suggested an improper return day.
As the appeal was not asked during but after the term at which the judgment complained of was rendered, and is besides made returnable,, at appellants’ suggestion, on an improper day, in violation of law, it. cannot be maintained.
It is ordered that the appeal be dismissed.